DETAILED ACTION
The applicant’s amendment filed on April 26, 2022 has been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to determining the value of a vehicle, which is a method of organizing human activity. Under step 2A1, Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). As noted by the applicant’s originally filed specification paragraph [0002], the determining a value of a vehicle is a typical practice. Thus the claim is directed toward a fundamental economic practice as it evaluates or determines the value a vehicle.
While the claims recite a computing device which receives fault codes and/or sensor data along with receiving usage data this is merely a data gathering step as part of the data transmission, as shown in MPEP 2106.05(g) and as such does not serve to render the claims into a practical application. As shown in the applied art collecting and using known fault codes, sensor data and usage data is a known concept in the prior art and the steps merely require gathering the data so future determinations can be made. The claims have been amended to establish that the receiving is performed via a network interface, however this is still merely data collection, which is an insignificant extra solution activity, see MPEP 2106.05(g). The analyzing steps are now described by the specific module or software names, however this is still merely applying the abstract idea on a computer, see MPEP 2106.05(f).
	The remaining elements of the claims recite analyzing and determining based on the received information matching pre-determined groups, however the claims are not specific as to how this occurs. Rather the claims only recite that is done “via a network interface” which allows for the server to merely receive and present the data to a person which performs the determination and visually inspects the images. The final determination of determining the value of the vehicle, however while it states what the determination is based on it is not specific on how any of these values are determined. As such these limitations do not render the claims into a practical application and as such as a whole or considered individually are still directed the abstract idea.
Claims recite receiving fault codes and/or sensor data along with usage data. These steps are generic functions of receiving data, see MPEP 2106.05(g). The limitation of “determining…a group of fault codes matching a pre-determined fault code grouping” and “determining the value of the vehicle” are generic and broad in nature. That is to say they do not provide or state any specific way to perform these determinations. Thus this is any and all ways to determine the grouping and value of the vehicle. As such this allows for a person to be visually seeing the data and making the determinations. Thus they can be readily performed by a person or via a machine as an ordinary set of operations. The two steps of determining can be performed by a person and are generically claimed as such are not a practical application of the abstract idea. Thus when considered individually or in combination the claims continue to be directed toward merely an abstract idea without reciting a practical application.
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the determinations are generic and as such cannot be considered to be a practical application. The other steps of the independent claims amount to merely sending and receiving data, which again does not amount to be a practical application. 
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are not additional elements which indicate that the claims amount to significantly more than the abstract idea.
	Dependent claims 2 and 9 recite that the fault codes comprise On Board Diagnostic (OBD) codes, while this describes the type of fault codes it does not change the step as it is still merely receiving data. Dependent claims 3, 4 and 17, recite that the value of the vehicle is based on a cost of repair, however this is still generic in nature as it does not establish how the value is based on the cost of the repair. Further adjusting the value based on the cost to repair the item is still a fundamental business practice, and as such does not serve to render the claims into a practical application. Dependent Claims 4, 11 and 18 establishes that the data additionally indicates the mileage which has been added, but doesn’t establish how the mileage is used or how this changes the steps, as such this does not serve to render the claims into a practical application. Dependent Claims 5, 12 and 19, recites determining that the data has been previously generated, but fails to establish how this data is used to determine the value of the vehicle. Additionally the limitations recite reducing the value of the vehicle but it doesn’t expand on how the calculations are made, further the act of reducing or subtracting values is a fundamental practice. As such these limitations fail to render the claims into a practical application. Dependent Claims 6, 13 and 20, receiving repair history however there is no explanation of how the repair history changes the value of the vehicle or how it is used. Like claims 5, 12 and 19 the claims recite determining that the data has been previously generated, but fails to establish how this data is used to determine the value of the vehicle. Additionally the limitations recite reducing the value of the vehicle but it doesn’t expand on how the calculations are made, further the act of reducing or subtracting values is a fundamental practice. As such these limitations fail to render the claims into a practical application. Dependent claims 7 and 14, like claims 6, 13 and 20 recite receiving repair history however there is no explanation of how the repair history changes the value of the vehicle or how it is used. Like claims 5, 12 and 19 the claims recite determining that the data has been previously generated, but fails to establish how this data is used to determine the value of the vehicle. Additionally the limitations recite reducing the value of the vehicle but it doesn’t expand on how the calculations are made, further the act of reducing or subtracting values is a fundamental practice. Claims 7 and 14 recite determining that the fault codes were cleared without a corresponding repair, however does not explain or establish how this changes the value determination. As such these limitations fail to render the claims into a practical application. Dependent Claim 15, recites where the data comes from but this doesn’t change how the value is determine or how the claims function, as such these limitations fail to render the claims into a practical application. Thus when considered individually or as a combination these elements do not amount to a practical application.
	As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computing device and media. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic component performing a generic functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0108189 A1) hereafter Park, in view of Griffiths et al. (WO 2019/185657 A1) hereafter Griffiths.
As per claim 1, Park discloses a method for determining a value of a vehicle (Page 1, paragraph [0010]; discloses that the system uses telematics-based vehicle information to determine the value of the vehicle), comprising:
	receiving, via a network interface, fault codes generated by the vehicle (Page 5, paragraph [0031]; discloses that the computer system receives the fault codes generated by the vehicle. Page 6, paragraph [0035]; discloses that the information is sent and received from a vehicle using wireless interface. Page 2, paragraph [0013]; discloses that the wireless communications are part of the overall communication system and shown in paragraphs [0015] and [0016] which establishes that this is part of a network which includes a transceiver which communicates using wireless protocol using the telematics unit. Page 3, paragraph [0021]; discloses that the sensor data includes diagnostic trouble codes (DTCs) which are fault codes);
	analyzing, at an algorithm mode communicably coupled to the network interface, the fault codes using an algorithm; determining, based on the analyzed fault codes and at the algorithm module, that the fault codes comprise a group of fault codes matching a pre-determined grouping (Page 6, paragraphs [0037]-[0038]; discloses the data which is collected is analyzed and groups or subsets of data is identified based on the collected information. The computer can be one of a number of computers which perform the analysis);
	receiving usage data associated with the vehicle (Page 6, paragraph [0037]; discloses collecting the usage data and determining driving behavior such as excessive acceleration. Page 7, paragraph [0043]; discloses that the system along with the trouble codes it receives usage information); and
	based on the usage data and the determination that the fault codes comprise the group of fault codes matching the pre-determined grouping, determining the value of the vehicle at a valuation module communicably coupled to the algorithm module (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system collects information on the DTCs or trouble codes as well as repair history and driving behaviors. All of this information is used to determine and remote the value of the vehicle. Page 1, paragraph [0010]; discloses that these value reports can be used by prospective purchaser of the vehicle, dealerships for resale of the vehicle and for insurance companies for evaluating claims).
	While Park discloses that the fault codes can be received and analyzed for a grouping, it is not specific that it is a fault code grouping.
	Griffiths, which like Park collects and analyzes fault codes or DTC, teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle.
The sole difference between the primary reference Park and the claimed subject matter is that the primary reference Park does not explicitly disclose the grouping is the grouping of fault codes or DTCs.
The secondary reference Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. Griffiths establishes grouping DTCs to isolate problems was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the groupings shown in Park with the grouping the fault codes or DTCs as well as the vehicles in which they occur as shown in Griffiths.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, with the grouping the fault codes or DTCs as well as the vehicles in which they occur as taught by Griffiths, for the purposes of isolating the problems and getting a better understanding of the probability of cost of repairs. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes.
As per claim 2, the combination of Park and Griffiths the above-enclosed invention; Park further discloses wherein the fault codes comprise On Board Diagnostics (OBD) codes (Page 3, paragraph [0021]; discloses that the fault codes or DTCs are gathered from an OBD or on-board diagnostic feature from an engine control module).
As per claim 8, Park discloses a method for determining a value of a vehicle (Page 1, paragraph [0010]; discloses that the system uses telematics-based vehicle information to determine the value of the vehicle), comprising:
	receiving, via a network interface, fault codes generated by the vehicle (Page 5, paragraph [0031]; discloses that the computer system receives the fault codes generated by the vehicle. Page 6, paragraph [0035]; discloses that the information is sent and received from a vehicle using wireless interface. Page 2, paragraph [0013]; discloses that the wireless communications are part of the overall communication system and shown in paragraphs [0015] and [0016] which establishes that this is part of a network which includes a transceiver which communicates using wireless protocol using the telematics unit. Page 3, paragraph [0021]; discloses that the sensor data includes diagnostic trouble codes (DTCs) which are fault codes);
	receiving, via the network interface, sensor data generated by the vehicle (Page 1, paragraph [0011]; discloses that sensor data generated by the vehicle is received);
	analyzing, at the algorithm module communicably coupled to the network interface, the fault codes and the sensor data using an algorithm; determining, based on the analyzed fault codes and sensor data and at the algorithm module, that the fault codes and the sensor data comprise a pre-determined grouping (Page 6, paragraphs [0037]-[0038]; discloses the data which is collected is analyzed and groups or subsets of data is identified based on the collected information. The computer can be one of a number of computers which perform the analysis);
	receiving usage data associated with the vehicle (Page 6, paragraph [0037]; discloses collecting the usage data and determining driving behavior such as excessive acceleration. Page 7, paragraph [0043]; discloses that the system along with the trouble codes it receives usage information); and 
based on the usage data and the determination that the fault codes and the sensor data comprise the pre-determined grouping, determining the value of the vehicle at a valuation module communicably coupled to the algorithm module (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system collects information on the DTCs or trouble codes as well as repair history and driving behaviors. All of this information is used to determine and remote the value of the vehicle. Page 1, paragraph [0010]; discloses that these value reports can be used by prospective purchaser of the vehicle, dealerships for resale of the vehicle and for insurance companies for evaluating claims).
While Park discloses that the fault codes can be received and analyzed for a grouping, it is not specific that it is a fault code and sensor data grouping.
	Griffiths, which like Park collects and analyzes fault codes or DTC, teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events. Page 41, lines 32-34; teaches that the data which is collected and grouped is both sensor data and diagnostic trouble codes or DTCs. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle.
The sole difference between the primary reference Park and the claimed subject matter is that the primary reference Park does not explicitly disclose the grouping is the grouping of fault codes or DTCs and sensor data.
The secondary reference Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and sensor data and to use this information to isolate problems and get a better probability of the cost of repair. Griffiths establishes grouping DTCs to isolate problems was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the groupings shown in Park with the grouping the fault codes or DTCs and sensor data as well as the vehicles in which they occur as shown in Griffiths.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, with the grouping the fault codes or DTCs and sensor data as well as the vehicles in which they occur as taught by Griffiths, for the purposes of isolating the problems and getting a better understanding of the probability of cost of repairs. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes.
As per claim 9, the combination of Park and Griffiths the above-enclosed invention; Park further discloses wherein the fault codes comprise On Board Diagnostic (OBD) codes (Page 3, paragraph [0021]; discloses that the fault codes or DTCs are gathered from an OBD or on-board diagnostic feature from an engine control module).
As per claim 15, the combination of Park and Griffiths the above-enclosed invention; Park further discloses wherein the usage data is based on information received from an accelerometer, a gyroscope, a microphone, a vibration detector, an odometer, a driving analysis system, or a navigation system (Page 6, paragraph [0035]; discloses that the information is received from an accelerometer).
As per claim 16, Park discloses one or more non-transitory computer-readable media storing further instructions that, when executed by a computing device (Page 1, paragraph [0010]; discloses that the system uses telematics-based vehicle information to determine the value of the vehicle. Page 7, paragraphs [0043]-[0044]; discloses that the report can be constructed and transmitted by a computer), cause the computing device to:
	receive, via a network interface, a group of sensor data generated by a vehicle (Page 1, paragraph [0011]; discloses that sensor data generated by the vehicle is received. Page 5, paragraph [0031]; discloses that the computer system receives the fault codes generated by the vehicle. Page 6, paragraph [0035]; discloses that the information is sent and received from a vehicle using wireless interface. Page 2, paragraph [0013]; discloses that the wireless communications are part of the overall communication system and shown in paragraphs [0015] and [0016] which establishes that this is part of a network which includes a transceiver which communicates using wireless protocol using the telematics unit. Page 3, paragraph [0021]; discloses that the sensor data includes diagnostic trouble codes (DTCs) which are fault codes);
	analyze, at an algorithm module communicably coupled to the network interface, the group of sensor data using an algorithm; determine, based on the analyzed group of sensor data and at the algorithm module, that the group of sensor data matches a pre-determined sensor data grouping (Page 6, paragraphs [0037]-[0038]; discloses the data which is collected is analyzed and groups or subsets of data is identified based on the collected information. The computer can be one of a number of computers which perform the analysis);
	receive usage data associated with the vehicle (Page 6, paragraph [0037]; discloses collecting the usage data and determining driving behavior such as excessive acceleration. Page 7, paragraph [0043]; discloses that the system along with the trouble codes it receives usage information); and 
based on the usage data and the determination that the group of sensor data comprises the pre-determined grouping, determine a value of the vehicle at a valuation module communicably coupled to the algorithm module (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system collects information on the DTCs or trouble codes as well as repair history and driving behaviors. All of this information is used to determine and remote the value of the vehicle. Page 1, paragraph [0010]; discloses that these value reports can be used by prospective purchaser of the vehicle, dealerships for resale of the vehicle and for insurance companies for evaluating claims).
While Park discloses that the fault codes can be received and analyzed for a grouping, it is not specific that it is a sensor data grouping.
	Griffiths, which like Park collects and analyzes fault codes or DTC, teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events. Page 41, lines 32-34; teaches that the data which is collected and grouped is both sensor data and diagnostic trouble codes or DTCs. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle.
The sole difference between the primary reference Park and the claimed subject matter is that the primary reference Park does not explicitly disclose the grouping is the grouping of fault codes or DTCs and sensor data.
The secondary reference Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and sensor data and to use this information to isolate problems and get a better probability of the cost of repair. Griffiths establishes grouping DTCs to isolate problems was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the groupings shown in Park with the grouping the fault codes or DTCs and sensor data as well as the vehicles in which they occur as shown in Griffiths.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Griffiths, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, with the grouping the fault codes or DTCs and sensor data as well as the vehicles in which they occur as taught by Griffiths, for the purposes of isolating the problems and getting a better understanding of the probability of cost of repairs. Since Park already collects DTC or fault codes and uses this information and information on groups of vehicles to determine the value of the vehicle, it would have been obvious as shown in Griffiths to group the fault codes to better isolate the problems and the associated repair costs which would produce a more accurate value of the vehicle. As shown in Griffiths this benefits in giving the user a better understanding the frequency in relation to similar vehicles and the cost associated with that group of DTCs or fault codes.

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0108189 A1) hereafter Park, in view of Griffiths et al. (WO 2019/185657 A1) hereafter Griffiths, further in view of Chenn (WO 2007/001914 A2) hereafter Chenn.
As per claim 3, the combination of Park and Griffiths above-enclosed invention; Griffiths further teaches determining, at a calculation module, communicably coupled to the valuation module, a repair corresponding to the pre-determined fault code grouping (Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events). 
While Park discusses collecting information related to vehicle maintenance it fails to explicitly disclose, wherein the determining the value is based on a cost of the repair.
Chenn, which like Park talks about monitoring vehicle trouble codes, teaches it is known wherein the determining the value is based on the cost of repair (Page 5, line 15-33 and Page 6, line 29 through Page 7, line 14; teaches that it is known to collect and store the trouble codes. Those trouble codes are analyzed in light of database of information to determine possible problems. The repairs for those problems are listed with their associated costs. The buyers are displayed this information so the value of the vehicle can be assessed and the buyer can make better judgements. Since Park already discloses collecting the trouble codes and maintenance history for a vehicle, it would have been obvious to determine future cost for repairs and use that information to determine the value of the vehicle as shown in Chenn as this would assist the buyer in making decisions regarding the value of the vehicle. Specifically any future repairs would affect the value as they would have to be addressed as discussed in Chenn. This is also suggested in Griffiths as it links groups of DTCs or fault codes to specific repairs and the value of those repairs and prioritizes based on that information).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose wherein the determining the value is based on a cost of the repair.
The Chenn reference teaches that when monitoring vehicle operating conditions it is known to the cost of repairs when considering the purchase of a vehicle, thus establishing the value of the vehicle based on any necessary repairs. Chenn establishes using the repair costs for trouble codes to establish the value of a vehicle was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park and Griffiths with the parameters including the cost of repairs established from trouble codes as shown in Chenn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Chenn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the data which is collected to include the cost of repairs established from trouble codes as taught by Chenn, for the purposes of establishing the value of a vehicle for a buyer. Since Park already discloses collecting the trouble codes and maintenance history for a vehicle, it would have been obvious to determine future cost for repairs and use that information to determine the value of the vehicle as shown in Chenn as this would assist the buyer in making decisions regarding the value of the vehicle. Specifically any future repairs would affect the value as they would have to be addressed as discussed in Chenn. This is also suggested in Griffiths as it links groups of DTCs or fault codes to specific repairs and the value of those repairs and prioritizes based on that information
As per claim 10, the combination of Park and Griffiths above-enclosed invention; Griffiths further teaches determining a repair corresponding to the pre-determined fault code and sensor data grouping (Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events). 
While Park discusses collecting information related to vehicle maintenance it fails to explicitly disclose, wherein the determining the value is based on a cost of the repair. 
Chenn, which like Park talks about monitoring vehicle trouble codes, teaches it is known wherein the determining the value is based on the cost of repair (Page 5, line 15-33 and Page 6, line 29 through Page 7, line 14; teaches that it is known to collect and store the trouble codes. Those trouble codes are analyzed in light of database of information to determine possible problems. The repairs for those problems are listed with their associated costs. The buyers are displayed this information so the value of the vehicle can be assessed and the buyer can make better judgements. Since Park already discloses collecting the trouble codes and maintenance history for a vehicle, it would have been obvious to determine future cost for repairs and use that information to determine the value of the vehicle as shown in Chenn as this would assist the buyer in making decisions regarding the value of the vehicle. Specifically any future repairs would affect the value as they would have to be addressed as discussed in Chenn. This is also suggested in Griffiths as it links groups of DTCs or fault codes to specific repairs and the value of those repairs and prioritizes based on that information).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose wherein the determining the value is based on a cost of the repair.
The Chenn reference teaches that when monitoring vehicle operating conditions it is known to the cost of repairs when considering the purchase of a vehicle, thus establishing the value of the vehicle based on any necessary repairs. Chenn establishes using the repair costs for trouble codes to establish the value of a vehicle was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park and Griffiths with the parameters including the cost of repairs established from trouble codes as shown in Chenn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Chenn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the data which is collected to include the cost of repairs established from trouble codes as taught by Chenn, for the purposes of establishing the value of a vehicle for a buyer. Since Park already discloses collecting the trouble codes and maintenance history for a vehicle, it would have been obvious to determine future cost for repairs and use that information to determine the value of the vehicle as shown in Chenn as this would assist the buyer in making decisions regarding the value of the vehicle. Specifically any future repairs would affect the value as they would have to be addressed as discussed in Chenn. This is also suggested in Griffiths as it links groups of DTCs or fault codes to specific repairs and the value of those repairs and prioritizes based on that information.
As per claim 17, the combination of Park and Griffiths above-enclosed invention; Griffiths further teaches determine a repair corresponding to the pre-determined fault code and sensor data grouping (Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events). 
While Park discusses collecting information related to vehicle maintenance it fails to explicitly disclose, wherein the determining the value is based on a cost of the repair. 
Chenn, which like Park talks about monitoring vehicle trouble codes, teaches it is known wherein the determining the value is based on the cost of repair (Page 5, line 15-33 and Page 6, line 29 through Page 7, line 14; teaches that it is known to collect and store the trouble codes. Those trouble codes are analyzed in light of database of information to determine possible problems. The repairs for those problems are listed with their associated costs. The buyers are displayed this information so the value of the vehicle can be assessed and the buyer can make better judgements. Since Park already discloses collecting the trouble codes and maintenance history for a vehicle, it would have been obvious to determine future cost for repairs and use that information to determine the value of the vehicle as shown in Chenn as this would assist the buyer in making decisions regarding the value of the vehicle. Specifically any future repairs would affect the value as they would have to be addressed as discussed in Chenn. This is also suggested in Griffiths as it links groups of DTCs or fault codes to specific repairs and the value of those repairs and prioritizes based on that information).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose determining a repair corresponding to the pre-determined grouping, wherein the determining the value is based on a cost of the repair.
The Chenn reference teaches that when monitoring vehicle operating conditions it is known to the cost of repairs when considering the purchase of a vehicle, thus establishing the value of the vehicle based on any necessary repairs. Chenn establishes using the repair costs for trouble codes to establish the value of a vehicle was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park and Griffiths with the parameters including the cost of repairs established from trouble codes as shown in Chenn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Chenn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the data which is collected to include the cost of repairs established from trouble codes as taught by Chenn, for the purposes of establishing the value of a vehicle for a buyer. Since Park already discloses collecting the trouble codes and maintenance history for a vehicle, it would have been obvious to determine future cost for repairs and use that information to determine the value of the vehicle as shown in Chenn as this would assist the buyer in making decisions regarding the value of the vehicle. Specifically any future repairs would affect the value as they would have to be addressed as discussed in Chenn. This is also suggested in Griffiths as it links groups of DTCs or fault codes to specific repairs and the value of those repairs and prioritizes based on that information.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0108189 A1) hereafter Park, in view of Griffiths et al. (WO 2019/185657 A1) hereafter Griffiths, further in view of Matheri et al. (WO 2019/171337 A1) hereafter Matheri.
As per claim 4, the combination of Park and Griffiths above-enclosed invention; while Park discloses considering the usage data for the vehicle, Park fails to explicitly disclose wherein the usage data indicates mileage added since the fault codes were generated.
Matheri, which like Park talks about monitoring a vehicle, teaches that the usage data includes and indicates mileage or kilometers which have been driven or added since the fault codes were generated (Pages 4-6; teaches various parameters that would be considered in an algorithm to determine the wear prediction for items and establishes the remaining life such as the distance in miles or the operational time in hours. These parameters include when a trouble codes or Malfunction Indicator Lights (MIL). Additionally the system tracks how many miles the car has been driven while the light or DTC was on. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the vehicle operation information includes miles that have been driven since the fault code was generated.
The Matheri reference teaches that when monitoring vehicle operating conditions it is known to include the number of miles that have been driven since the fault code was generated. Matheri establishes that monitoring and using number of miles that have been driven since the fault code was generated in determining the remaining life of a component was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park and Griffiths with the parameters including the number of miles that have been driven since the fault code was generated as shown in Matheri.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Matheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the data which is collected to include number of miles drive after the fault code was generated as taught by Matheri, for the purposes of using known data to determine the remaining life of components as shown in Matheri. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle.
As per claim 11, the combination of Park and Griffiths above-enclosed invention; while Park discloses considering the usage data for the vehicle, Park fails to explicitly disclose wherein the usage data indicates mileage added since the fault codes and the sensor data were generated.
Matheri, which like Park talks about monitoring a vehicle, teaches that the usage data includes and indicates mileage or kilometers which have been driven or added since the fault codes were generated (Pages 4-6; teaches various parameters that would be considered in an algorithm to determine the wear prediction for items and establishes the remaining life such as the distance in miles or the operational time in hours. These parameters include when a trouble codes or Malfunction Indicator Lights (MIL). Additionally the system tracks how many miles the car has been driven while the light or DTC was on. Additionally it establishes the various sensor data collected from the vehicle such as coolant temperature and air intake temperature, with the corresponding time stamp of when the values occurred. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the vehicle operation information includes miles that have been driven since the fault code was generated.
The Matheri reference teaches that when monitoring vehicle operating conditions it is known to include the number of miles that have been driven since the fault code was generated. Matheri establishes that monitoring and using number of miles that have been driven since the fault code was generated in determining the remaining life of a component was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park and Griffiths with the parameters including the number of miles that have been driven since the fault code was generated as shown in Matheri.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Matheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the data which is collected to include number of miles drive after the fault code was generated as taught by Matheri, for the purposes of using known data to determine the remaining life of components as shown in Matheri. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle.
As per claim 18, the combination of Park and Griffiths above-enclosed invention; while Park discloses considering the usage data for the vehicle, Park fails to explicitly disclose wherein the usage data indicates mileage added since the group of sensor data were generated.
Matheri, which like Park talks about monitoring a vehicle, teaches that the usage data includes and indicates mileage or kilometers which have been driven or added since the fault codes were generated (Pages 4-6; teaches various parameters that would be considered in an algorithm to determine the wear prediction for items and establishes the remaining life such as the distance in miles or the operational time in hours. These parameters include when a trouble codes or Malfunction Indicator Lights (MIL). Additionally the system tracks how many miles the car has been driven while the light or DTC was on. Additionally it establishes the various sensor data collected from the vehicle such as coolant temperature and air intake temperature, with the corresponding time stamp of when the values occurred. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the vehicle operation information includes miles that have been driven since the fault code was generated.
The Matheri reference teaches that when monitoring vehicle operating conditions it is known to include the number of miles that have been driven since the fault code was generated. Matheri establishes that monitoring and using number of miles that have been driven since the fault code was generated in determining the remaining life of a component was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park and Griffiths with the parameters including the number of miles that have been driven since the fault code was generated as shown in Matheri.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Matheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, with the data which is collected to include number of miles drive after the fault code was generated as taught by Matheri and Griffiths, for the purposes of using known data to determine the remaining life of components as shown in Matheri. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0108189 A1) hereafter Park, in view of Griffiths et al. (WO 2019/185657 A1) hereafter Griffiths, further in view of Reimel et al. (WO 01/71458 A2) hereafter Reimel.
As per claim 5, the combination of Park and Griffiths above-enclosed invention; Park further discloses determining that a same group of fault codes matching the pre-determined grouping has been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
While Park disclosed calculating the value of the vehicle it is not explicit that to calculate the value the system reduced the value of the vehicle.
Reimel, which like Park talks about vehicle appraisals, teaches it is known when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the value of the vehicle is reduced based on the reported information.
The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. Reimel establishes that reducing the value of the vehicle based on reported information was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the evaluation of a vehicle shown in Park and Griffiths with the appraisal value is calculated by reducing the value of the vehicle as shown in Reimel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Reimel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the calculation of the vehicle value by reducing the value as taught by Reimel, for the purposes of appraising the vehicle value based on the specific vehicle information. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value.
As per claim 12, the combination of Park and Griffiths above-enclosed invention; Park further discloses determining that prior fault codes and prior sensor data matching the pre-determined grouping has been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes. Additionally the system tracks the sensor information such as acceleration as shown in paragraph [0037]).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
While Park disclosed calculating the value of the vehicle it is not explicit that to calculate the value the system reduced the value of the vehicle.
Reimel, which like Park talks about vehicle appraisals, teaches it is known when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value. Page 41, lines 32-34; teaches that the data which is collected and grouped is both sensor data and diagnostic trouble codes or DTCs).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the value of the vehicle is reduced based on the reported information.
The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. Reimel establishes that reducing the value of the vehicle based on reported information was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the evaluation of a vehicle shown in Park and Griffiths with the appraisal value is calculated by reducing the value of the vehicle as shown in Reimel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Reimel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the calculation of the vehicle value by reducing the value as taught by Reimel, for the purposes of appraising the vehicle value based on the specific vehicle information. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value.
As per claim 19, the combination of Park and Griffiths above-enclosed invention, Park further discloses instructions that, when executed by the computing device, cause the computing device to: determine that prior sensor data matching the pre-determined grouping has been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes. Additionally the system tracks the sensor information such as acceleration as shown in paragraph [0037]).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
While Park disclosed calculating the value of the vehicle it is not explicit that to calculate the value the system reduced the value of the vehicle.
Reimel, which like Park talks about vehicle appraisals, teaches it is known when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the value of the vehicle is reduced based on the reported information.
The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. Reimel establishes that reducing the value of the vehicle based on reported information was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the evaluation of a vehicle shown in Park and Griffiths with the appraisal value is calculated by reducing the value of the vehicle as shown in Reimel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Reimel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the calculation of the vehicle value by reducing the value as taught by Reimel, for the purposes of appraising the vehicle value based on the specific vehicle information. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value.

Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0108189 A1) hereafter Park, in view of Griffiths et al. (WO 2019/185657 A1) hereafter Griffiths, further in view of Reimel et al. (WO 01/71458 A2) hereafter Reimel, further in view of Corn (US 2008/0040268 A1) hereafter Corn.
As per claim 6, the combination of Park and Griffiths above-enclosed invention; Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
While Park discloses collecting and using the maintenance history, it is not explicit that it receives a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle; and reducing the value of the vehicle.
Reimel, which like Park talks about vehicle appraisals, teaches it is known to receive a repair history of the vehicle; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle and when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the value of the vehicle is reduced based on the reported information.
The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. Reimel establishes that reducing the value of the vehicle based on reported information was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the evaluation of a vehicle shown in Park and Griffiths with the appraisal value is calculated by reducing the value of the vehicle as shown in Reimel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Reimel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the calculation of the vehicle value by reducing the value as taught by Reimel, for the purposes of appraising the vehicle value based on the specific vehicle information. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value.
The combination fails to explicitly teach receiving a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service.
Corn, which like Reimel talks about tracking vehicle repairs, teaches it is known to receive the repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service (Page 2, paragraph [0022] and Page 3, paragraph [0034]; teaches that it is known to store and receive the vehicle repair history from the manufacturer or locally from the dealer or repair shop. As established in Corn this is done to track the repairs of the vehicle. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the repair history of the vehicle is received from the manufacturer of the vehicle.
The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Corn establishes that storing the vehicle history at the manufacturer and receiving the vehicle history from the manufacturer was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle repair history shown in combination of Park, Griffiths and Reimel with the repair history coming from the manufacturer of the vehicle as shown in Corn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Corn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths and Reimel, with the repair history coming from the manufacturer of the vehicle as shown in Corn, for the purposes of ensuring the accuracy of the information and allowing the manufacturer the ability track the repair history over time. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn.
As per claim 13, the combination of Park and Griffiths above-enclosed invention; Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
While Park discloses collecting and using the maintenance history, it is not explicit that it receives a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle; and reducing the value of the vehicle.
Reimel, which like Park talks about vehicle appraisals, teaches it is known to receive a repair history of the vehicle; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle and when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the value of the vehicle is reduced based on the reported information.
The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. Reimel establishes that reducing the value of the vehicle based on reported information was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the evaluation of a vehicle shown in Park and Griffiths with the appraisal value is calculated by reducing the value of the vehicle as shown in Reimel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Reimel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the calculation of the vehicle value by reducing the value as taught by Reimel, for the purposes of appraising the vehicle value based on the specific vehicle information. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value.
The combination fails to explicitly teach receiving a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service.
Corn, which like Reimel talks about tracking vehicle repairs, teaches it is known to receive the repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service (Page 2, paragraph [0022] and Page 3, paragraph [0034]; teaches that it is known to store and receive the vehicle repair history from the manufacturer or locally from the dealer or repair shop. As established in Corn this is done to track the repairs of the vehicle. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the repair history of the vehicle is received from the manufacturer of the vehicle.
The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Corn establishes that storing the vehicle history at the manufacturer and receiving the vehicle history from the manufacturer was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle repair history shown in combination of Park, Griffiths and Reimel with the repair history coming from the manufacturer of the vehicle as shown in Corn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Corn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths and Reimel, with the repair history coming from the manufacturer of the vehicle as shown in Corn, for the purposes of ensuring the accuracy of the information and allowing the manufacturer the ability track the repair history over time. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn.
As per claim 20, the combination of Park and Griffiths above-enclosed invention; Park further discloses determining that prior fault codes and prior sensor data matching the pre-determined grouping been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes. Additionally the system tracks the sensor information such as acceleration as shown in paragraph [0037]).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
While Park discloses collecting and using the maintenance history, it is not explicit that it receives a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service; and determine that a repair associated with the pre-determined grouping has been previously performed on the vehicle; and reducing the value of the vehicle.
Reimel, which like Park talks about vehicle appraisals, teaches it is known to receive a repair history of the vehicle; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle and when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the value of the vehicle is reduced based on the reported information.
The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. Reimel establishes that reducing the value of the vehicle based on reported information was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the evaluation of a vehicle shown in Park and Griffiths with the appraisal value is calculated by reducing the value of the vehicle as shown in Reimel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Reimel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the calculation of the vehicle value by reducing the value as taught by Reimel, for the purposes of appraising the vehicle value based on the specific vehicle information. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value.
The combination fails to explicitly teach receiving a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service.
Corn, which like Reimel talks about tracking vehicle repairs, teaches it is known to receive the repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service (Page 2, paragraph [0022] and Page 3, paragraph [0034]; teaches that it is known to store and receive the vehicle repair history from the manufacturer or locally from the dealer or repair shop. As established in Corn this is done to track the repairs of the vehicle. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the repair history of the vehicle is received from the manufacturer of the vehicle.
The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Corn establishes that storing the vehicle history at the manufacturer and receiving the vehicle history from the manufacturer was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle repair history shown in combination of Park, Griffiths and Reimel with the repair history coming from the manufacturer of the vehicle as shown in Corn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Corn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths and Reimel, with the repair history coming from the manufacturer of the vehicle as shown in Corn, for the purposes of ensuring the accuracy of the information and allowing the manufacturer the ability track the repair history over time. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0108189 A1) hereafter Park, in view of Griffiths et al. (WO 2019/185657 A1) hereafter Griffiths, further in view of Reimel et al. (WO 01/71458 A2) hereafter Reimel, further in view of Corn (US 2008/0040268 A1) hereafter Corn, further in view of Olsen, III et al. (US 2013/0030641 A1) hereafter Olsen, further in view of Matheri et al. (WO 2019/171337 A1) hereafter Matheri.
As per claim 7, the combination of Park and Griffiths above-enclosed invention; Park further discloses determining that prior fault codes matching the pre-determined grouping been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
While Park discloses collecting and using the maintenance history, it is not explicit that it receives a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service; and based on the repair history, determining that the prior fault codes were cleared without a corresponding repair being performed on the vehicle; and reducing the value of the vehicle.
Reimel, which like Park talks about vehicle appraisals, teaches it is known to receive a repair history of the vehicle; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle and when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the value of the vehicle is reduced based on the reported information.
The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. Reimel establishes that reducing the value of the vehicle based on reported information was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the evaluation of a vehicle shown in Park and Griffiths with the appraisal value is calculated by reducing the value of the vehicle as shown in Reimel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Reimel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the calculation of the vehicle value by reducing the value as taught by Reimel, for the purposes of appraising the vehicle value based on the specific vehicle information. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value.
The combination fails to explicitly teach receiving a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service and based on the repair history, determining that the prior fault codes were cleared without a reducing the value of the vehicle.
Corn, which like Reimel talks about tracking vehicle repairs, teaches it is known to receive the repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service (Page 2, paragraph [0022] and Page 3, paragraph [0034]; teaches that it is known to store and receive the vehicle repair history from the manufacturer or locally from the dealer or repair shop. As established in Corn this is done to track the repairs of the vehicle. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the repair history of the vehicle is received from the manufacturer of the vehicle.
The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Corn establishes that storing the vehicle history at the manufacturer and receiving the vehicle history from the manufacturer was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle repair history shown in combination of Park, Griffiths and Reimel with the repair history coming from the manufacturer of the vehicle as shown in Corn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Corn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths and Reimel, with the repair history coming from the manufacturer of the vehicle as shown in Corn, for the purposes of ensuring the accuracy of the information and allowing the manufacturer the ability track the repair history over time. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn.
The combination however fails to explicitly disclose based on the repair history, determining that the prior fault codes were cleared without a corresponding repair being performed on the vehicle.
Olsen, which like the combination talks about monitoring fault codes, teaches it is known to determine that prior fault codes occurred without a corresponding repair being performed on the vehicle (Page 4, paragraphs [0040]-[0041], Page 5, paragraph [0046] and Page 6, paragraph [0051]; teaches it is known to determine that prior fault codes have occurred without a corresponding repair being performed. Specifically it calculates the number of times the fault code was triggered and only upon receiving a predetermined number of triggers is the repair or replacement scheduled. Since Park already receives maintenance information and trouble code information including the frequency of the trouble codes it would have been obvious to track if the repairs have been carried out yet. As shown in Olsen this allows the system to determine when repairs should be scheduled and prioritizing those repairs based on need).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. However, the combination fails to establish determining if the prior fault codes have occurred without a corresponding repair being performed on the vehicle.
Olsen which like the combination tracks the fault codes teaches it is known to determine if the fault code occurred without a corresponding repair being performed. 
It would have been obvious to one of ordinary skill in the art to include in the vehicle value assessment system of Park, Griffiths, Reimel and Corn the ability to determine if repairs have been made for corresponding fault codes which have been detected as taught by Olsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Olsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel and Corn, with the ability to determine if repairs have been made for corresponding fault codes which have been detected as taught by Olsen, for the purposes of prioritizing the repairs. Since Park already receives maintenance information and trouble code information including the frequency of the trouble codes it would have been obvious to track if the repairs have been carried out yet. As shown in Olsen this allows the system to determine when repairs should be scheduled and prioritizing those repairs based on need.
While the combination establishes tracking trouble codes, it is not explicit that the codes are cleared. 
Matheri, which like Park talks about monitoring a vehicle, teaches that the usage data includes when the codes were cleared and the number of miles which were driven (Pages 4-6; teaches various parameters that would be considered in an algorithm to determine the wear prediction for items and establishes the remaining life such as the distance in miles or the operational time in hours. These parameters include when a trouble codes or Malfunction Indicator Lights (MIL). Additionally the system tracks how many miles the car has been driven while the light or DTC was on and additionally the distance since the code has been cleared. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on after it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Olsen which like the combination tracks the fault codes teaches it is known to determine if the fault code occurred without a corresponding repair being performed.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the vehicle operation information includes miles that have been driven since the fault code was cleared.
The Matheri reference teaches that when monitoring vehicle operating conditions it is known to include the number of miles that have been driven since the fault code was cleared. Matheri establishes that monitoring and using number of miles that have been driven since the fault code was cleared in determining the remaining life of a component was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park, Griffiths, Reimel, Corn and Olsen with the parameters including the number of miles that have been driven since the fault code was cleared as shown in Matheri.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Matheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel, Corn and Olsen, with the data which is collected to include number of miles drive after the fault code was cleared as taught by Matheri, for the purposes of using known data to determine the remaining life of components as shown in Matheri. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle.
As per claim 14, the combination of Park and Griffiths above-enclosed invention; Park further discloses determining that prior fault codes and prior sensor data matching the pre-determined grouping been previously generated by the vehicle (Page 6, paragraphs [0037]-[0038]; discloses the system matches the collected data to subsets or groups. The system determines the frequency of the Trouble Codes, as such the system determines how many times the fault or trouble codes have been recorded in the vehicle. This information along with type of fault codes. Additionally the system tracks the sensor information such as acceleration as shown in paragraph [0037]).
Griffiths teaches it is known to collect data on DTCs as well as groups of DTCs or groups of fault codes and sensor data and matches previously generated data (Page 15, lines 13-25; teaches that like Park the system collects and records information on DTCs and that these are predetermined sets of codes which are triggered based on events and recorded along with a timestamp for the event. This provides an overall record of which DTC codes have been triggered at which times. Page 15, line 27 through Page 16, line 4; teaches that there are more significant DTCs and less significant DTCs. Page 16, lines 23-32; teaches that the DTCs can be analyzed to determine their significance. Page 31, line 20 through Page 32, line 7; teaches that DTCs can be defined in different groups and that DTCs can belong to different groups. By doing this the system allows issues to be isolated reliably and efficiently. Page 33, lines 11-22; teaches that the system will analyze the data to count the number of vehicles in the subset of vehicles which have DTCs in the group of DTCs which is being analyzed. This is done to determine the probability that the vehicle will have a claim event. Page 36, lines 6-15; teach that grouping the DTCs allows the issues to be pinpointed quickly and allows for groups to be prioritized. Page 37, lines 2-25; teaches that that by grouping the DTCs the user can select any one of the DTCs in that group to focus on. Page 39, lines 4-11; teaches this grouping allows the user to understand not only the casual link but the nature of the repair events which are linked to the events. This allows the user to prioritized the DTCs in the group based on the volume or cost of associated repairs. This allows the system to prioritize the frequency and cost impact of the events).
While Park discloses collecting and using the maintenance history, it is not explicit that it receives a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service; and based on the repair history, determining that the prior fault codes were cleared without a corresponding repair being performed on the vehicle; and reducing the value of the vehicle.
Reimel, which like Park talks about vehicle appraisals, teaches it is known to receive a repair history of the vehicle; and determining that a repair associated with the pre-determined grouping has been previously performed on the vehicle and when faults or issues are reported in a vehicle it is known for the value of the vehicle to be calculated by reducing the base value of the vehicle (Pages 8 and 9 establish the vehicle’s core value is established. The additional information collected about the vehicle is considered and the values for the vehicle are either added or subtracted from the core value to establish the final value for vehicle. Page 13, establishes that the base value for the vehicle is established for the specific vehicle and the location of the sale. The mileage for the vehicle is calculated and based on the comparison to other similar vehicles the value determined by either adding or subtracting values. An example of this can be seen on page 14. Page 23-23; teaches that the reported damage or necessary repairs are considered and the cost for those repairs is considered and subtracted from the core or base value. Pages 27-28; teaches that different types of damage can be considered and difference values can be subtracted from the core or base value. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the value of the vehicle is reduced based on the reported information.
The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. Reimel establishes that reducing the value of the vehicle based on reported information was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the evaluation of a vehicle shown in Park with the appraisal value is calculated by reducing the value of the vehicle as shown in Reimel.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Reimel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park and Griffiths, with the calculation of the vehicle value by reducing the value as taught by Reimel, for the purposes of appraising the vehicle value based on the specific vehicle information. Since Park already considers other similar vehicles for a base value and calculating the value for the specific vehicle, it would have been obvious to arrive at the final value by either adding or subtracting values from the core or base value.
The combination fails to explicitly teach receiving a repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service and based on the repair history, determining that the prior fault codes were cleared without a reducing the value of the vehicle.
Corn, which like Reimel talks about tracking vehicle repairs, teaches it is known to receive the repair history of the vehicle from a repair shop, a manufacturer of the vehicle, or a roadside assistance service (Page 2, paragraph [0022] and Page 3, paragraph [0034]; teaches that it is known to store and receive the vehicle repair history from the manufacturer or locally from the dealer or repair shop. As established in Corn this is done to track the repairs of the vehicle. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the repair history of the vehicle is received from the manufacturer of the vehicle.
The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Corn establishes that storing the vehicle history at the manufacturer and receiving the vehicle history from the manufacturer was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle repair history shown in combination of Park, Griffiths and Reimel with the repair history coming from the manufacturer of the vehicle as shown in Corn.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Corn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths and Reimel, with the repair history coming from the manufacturer of the vehicle as shown in Corn, for the purposes of ensuring the accuracy of the information and allowing the manufacturer the ability track the repair history over time. Since Reimel already collects repair history it would have been obvious to collect the data from the manufacturer as this would allow the manufacturer to track their vehicles and ensure that the data is the most up to date and accurate as shown in Corn.
The combination however fails to explicitly disclose based on the repair history, determining that the prior fault codes were cleared without a corresponding repair being performed on the vehicle.
Olsen, which like the combination talks about monitoring fault codes, teaches it is known to determine that prior fault codes occurred without a corresponding repair being performed on the vehicle (Page 4, paragraphs [0040]-[0041], Page 5, paragraph [0046] and Page 6, paragraph [0051]; teaches it is known to determine that prior fault codes have occurred without a corresponding repair being performed. Specifically it calculates the number of times the fault code was triggered and only upon receiving a predetermined number of triggers is the repair or replacement scheduled. Since Park already receives maintenance information and trouble code information including the frequency of the trouble codes it would have been obvious to track if the repairs have been carried out yet. As shown in Olsen this allows the system to determine when repairs should be scheduled and prioritizing those repairs based on need).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. However, the combination fails to establish determining if the prior fault codes have occurred without a corresponding repair being performed on the vehicle.
Olsen which like the combination tracks the fault codes teaches it is known to determine if the fault code occurred without a corresponding repair being performed. 
It would have been obvious to one of ordinary skill in the art to include in the vehicle value assessment system of Park, Griffiths, Reimel and Corn the ability to determine if repairs have been made for corresponding fault codes which have been detected as taught by Olsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Olsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel and Corn, with the ability to determine if repairs have been made for corresponding fault codes which have been detected as taught by Olsen, for the purposes of prioritizing the repairs. Since Park already receives maintenance information and trouble code information including the frequency of the trouble codes it would have been obvious to track if the repairs have been carried out yet. As shown in Olsen this allows the system to determine when repairs should be scheduled and prioritizing those repairs based on need.
While the combination establishes tracking trouble codes, it is not explicit that the codes are cleared. 
Matheri, which like Park talks about monitoring a vehicle, teaches that the usage data includes when the codes were cleared and the number of miles which were driven (Pages 4-6; teaches various parameters that would be considered in an algorithm to determine the wear prediction for items and establishes the remaining life such as the distance in miles or the operational time in hours. These parameters include when a trouble codes or Malfunction Indicator Lights (MIL). Additionally the system tracks how many miles the car has been driven while the light or DTC was on and additionally the distance since the code has been cleared. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on after it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle).
The primary reference Park establishes collecting information regarding the operation of a vehicle, this includes usage data, repair history and DTC or trouble codes. This information is analyzed by comparing similar vehicle with the similar data to determine the value of the vehicle. Griffiths teaches that when monitoring vehicle operating conditions it is known to the group the fault codes or DTCs and to use this information to isolate problems and get a better probability of the cost of repair. The Reimel reference teaches that when evaluating a vehicle it is known to determine the final vehicle value by adding or subtracting values from the base value. The Corn reference teaches that it is known to receive the repair history from the manufacturer of the vehicle. Olsen which like the combination tracks the fault codes teaches it is known to determine if the fault code occurred without a corresponding repair being performed.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly disclose that the vehicle operation information includes miles that have been driven since the fault code was cleared.
The Matheri reference teaches that when monitoring vehicle operating conditions it is known to include the number of miles that have been driven since the fault code was cleared. Matheri establishes that monitoring and using number of miles that have been driven since the fault code was cleared in determining the remaining life of a component was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters monitored during the use of a vehicle shown in Park, Griffiths, Reimel, Corn and Olsen with the parameters including the number of miles that have been driven since the fault code was cleared as shown in Matheri.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Matheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining vehicle value provided by Park, Griffiths, Reimel, Corn and Olsen, with the data which is collected to include number of miles drive after the fault code was cleared as taught by Matheri, for the purposes of using known data to determine the remaining life of components as shown in Matheri. Since Park already discusses collecting usage data as well as trouble codes it would have been obvious to additionally track how many miles it was on before it was cleared, as shown in Matheri as it is known to establish the remaining life of the components on the vehicle. As shown in Matheri this information can be used to make a more accurate assessment of the vehicles condition, which as shown in Park can be used to determine the current value of the vehicle.


Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 6-8, regarding the 101 rejection specifically that, “The Office argues that the claims fail Step 2A, prong 1, because steps recited in claim 1 purportedly recite a method of organizing human activity, because the claims relate to determining the value of a vehicle. However, as the MPEP acknowledges, "software is not automatically an abstract idea" and "not all methods of organizing human activity are abstract ideas." MPEP 2106.04(a)-(a)(2)(11). To qualify as an abstract idea as a purported fundamental economic concept, the activity must be a longstanding commercial practice, such as hedging, insurance, and mitigating risks. Id. Conversely, the independent claims are directed at the structural relationship and communication between various structural features, such as a network interface, an algorithm module, and a valuation module, to provide techniques for data analysis for value determination. The interactions between these features are not longstanding commercial practice, such as hedging, insurance, or mitigating risks. Thus, the claims do not recite an abstract idea.”
“Further, even if the claims were to recite features directed to an abstract idea, which, the Applicant denies, the claims are not directed to an abstract idea within the standards of Step 2A, prong 2. The Office alleges that the independent claims purportedly fails Step 2A, prong 2 because they merely recite generic components performing generic functions. The Applicant respectfully disagrees. However, to expedite prosecution, the Applicant has amended the claims to recite specific structural features, such as a network interface, an algorithm module, and a valuation module, and the relationships between those features that together provide improvements to the technical field of data analysis for value determination. Such improvements to the functioning of a computer or improvement to technology evidence a practical application. MPEP 2106.04(d). Thus, the claims are not directed to an abstract idea.”
“Finally, the claims recited significantly more than an abstract idea within the standards of Step 2B. MPEP 2106.05 is explicit that "an examiner should determine that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry." MPEP 2106.0S(d). An element (or combination of elements) is not  well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with particular evidence demonstrating the contrary. Id. The Office has not provided any support that any of the features recited in the claims are well-understood, routine, conventional activity. For example, "determining, based on the analyzed fault codes and at the algorithm module, that the fault codes comprise a group of fault codes matching a pre-determined fault code grouping," as recited in independent claim 1 is not well-understood, routine, conventional activity. Similarly, "determining, based on the analyzed fault codes and sensor data and at the algorithm module, that the fault codes and the sensor data comprise a pre-determined fault code and sensor data grouping," as recited in independent claim 8 is not well-understood, routine, conventional activity. Finally, "determine, based on the analyzed group of sensor data and at the algorithm module, that the group of sensor data matches a pre-determined sensor data grouping," as recited in independent claim 16 is not well-understood, routine, conventional activity. As such, even if the claims were to be directed to an abstract idea, which the Applicant denies, the claims recite significantly more.”
“For at least the reasons detailed above, the claims are eligible under 35 U.S.C. §101. Withdrawal of the rejection and allowance are respectfully requested.”
The Examiner respectfully disagrees.
As an initial matter the Examiner has not stated that software is automatically an abstract idea or that all methods of organizing human activity are abstract ideas. As stated in the prior Office Action and in the above rejection, the applicant’s originally filed specification paragraph [0002], states that determining a value of a vehicle is a typical practice. As such the claim are directed toward a fundamental economic practice as it evaluates or determines the value a vehicle. The applicant has now argued that the terms “a network interface, an algorithm module, and a valuation module” are structural features, however the applicant’s originally filed specification outlines that these are merely programs or software code, as shown in paragraph [42]. The applicant’s originally filed specification paragraph [48] states “it should be understood that the algorithm module 207 may include a number of algorithms, some of which may not be machine learning algorithms” further establishing that these are not structural elements at all but rather software elements currently on an unclaimed computer. Further network interface is shown in paragraph [23] of the originally filed specification to be merely part of the computing system. As such these are considered to be merely software elements to apply the abstract idea on a computer, see MPEP 2106.05(f). As stated in MPEP 2106.05(f), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".” In this case the limitations outline generic functions with no specifics as to how the outcome is achieved and as such is merely applying the known abstract idea on a computer. Therefore these limitations even as amended are not considered to render the abstract idea into a practical application.
	While the applicant has argued that the amendments specifically “the claims to recite specific structural features, such as a network interface, an algorithm module, and a valuation module, and the relationships between those features that together provide improvements to the technical field of data analysis for value determination”, as stated above these are merely generic components of a computer or purely software elements and as such do not establish an improvement to the computer, but rather merely implementing the abstract idea on a computer. Therefore these limitations even as amended are not considered to render the abstract idea into a practical application.
	While the applicant has argued that the Examiner has provided no evidence that the limitations are not well-known, routine, conventional activity, the cited limitations are part of the abstract idea and the well-known, routine, conventional activity is part of the additional elements. Those additional elements were considered and discussed by the Examiner and evidence was provided in the form of citations from the MPEP. As such the Examiner 101 rejection is consistent with the MPEP and the requirements set forth by the Office. Lacking any additional arguments the Examiner has not been persuaded and the rejections have therefore been maintained.
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that " determining, based on the analyzed fault codes and at the algorithm module, that the fault codes comprise a group of fault codes matching a pre-determined fault code grouping ... and based on the usage data and the determination that the fault codes comprise the group of fault codes matching the pre-determined fault code grouping, determining the value of the vehicle", “determining, based on the analyzed fault codes and sensor data and at the algorithm module, that the fault codes and the sensor data comprise a predetermined fault code and sensor data grouping” and “determine, based on the analyzed group of sensor data and at the algorithm module, that the group of sensor data matches a pre-determined sensor data grouping” are moot in view of the new grounds of rejection. Specifically the Examiner has cited to the Griffiths reference to establish it is known to group vehicle data based on DTCs or fault codes and sensor data and this is done to isolate and identify specific problems in the group of faults and determine the cost of repairs. The Examiner asserts that when combine the references read over the claims as currently written and therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Park, and, where appropriate, in further view of Chenn, Matheri, Reimel, Corn and Olsen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collins et al. (US 2015/0269793 A1) discusses prioritizing fault codes to find the root cause of a problem.
	Shimizu (EP 0987423 B1) discusses detecting abnormalities in vehicle sensors, actuators, or the like. It discusses the use of DTCs or groups of DTCs to evaluate the operational status of a component.
D. A. Tagliente, M. D. Lospinuso and F. DiRosa, "Dynamic fault monitoring and fault-based decision making in vehicle health management systems," 2017 IEEE AUTOTESTCON, 2017, pp. 1-5, doi: 10.1109/AUTEST.2017.8080503. – discusses grouping faults to identify cause.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/4/2022